


Exhibit 10.9




STOCK OPTION AGREEMENT
FOR THE GRANT OF
NON-QUALIFIED STOCK OPTIONS UNDER THE
POOL CORPORATION
AMENDED AND RESTATED 2007 LONG-TERM INCENTIVE PLAN
(For Participants Outside the United States)
THIS AGREEMENT, including Appendix A, as described more fully in Section XV
below (collectively, this “Agreement”) is entered into and effective as of
________________________ by and between Pool Corporation, a Delaware corporation
(the “Company”), and _________________________(the “Optionee”).
WHEREAS the Optionee is a key employee of the Company or a Subsidiary (as
defined below) and the Company considers it desirable and in its best interest
that the Optionee be given an inducement to acquire a proprietary interest in
the Company and an incentive to advance the interests of the Company by
possessing an option to purchase shares of the common stock of the Company,
$.001 par value per share (the “Common Stock”) in accordance with the Pool
Corporation Amended and Restated 2007 Long-Term Incentive Plan (the “Plan”).
NOW, THEREFORE, in consideration of the premises, it is agreed by and between
the parties as follows:
I
Grant of Option
The Company hereby grants to the Optionee effective as of the date hereof (the
“Date of Grant”) the right, privilege and option to purchase ____________ shares
of Common Stock (the “Option”) at an exercise price of $_____ (US$) per share
(the “Exercise Price”). The Option shall be exercisable at the time specified in
Section II below. For U.S. tax purposes, the Option is a non-qualified stock
option and shall not be treated as an incentive stock option under Section 422
of the U.S. Internal Revenue Code. Any capitalized term used herein, but not
defined herein, shall have the meaning provided in the Plan.
II
Time of Exercise
2.1    Subject to the provisions of the Plan and the other provisions of this
Section II, the Option shall become vested and exercisable beginning on the
dates set forth below, provided the Optionee continues to be an employee or to
perform services for the Company on such dates:


50% of the Option will vest on _____________________ and the other 50% of the
Option will vest on _______________.


2.2    During the Optionee's lifetime, the Option may be exercised only by the
Optionee, his or her guardian if the Optionee has been declared incompetent or
by a permitted transferee under Article VI hereof. In the event of death, the
Option may be exercised as provided herein by the Optionee’s estate or by the
person to whom such right devolves as a result of the Optionee’s death.



--------------------------------------------------------------------------------




2.3    If the Optionee ceases to be an employee of, or to perform other services
for, the Company or a Subsidiary of the Company:
(a)due to death or Disability, the Option shall become fully vested and
exercisable and shall remain exercisable for, and shall otherwise terminate on
the original expiration date of such Option;
(b)as a result of termination by the Company or a Subsidiary for Cause, the
Option shall be forfeited immediately upon such cessation, whether or not then
exercisable;
(c)unless Section 2.3(e) applies, due to Retirement, provided that the Optionee
does not engage in Competition directly or indirectly against the Company, as
determined by the Committee or the President of the Company (i) the Option, to
the extent vested and exercisable on the date of Retirement, shall remain
exercisable for, and shall otherwise terminate on the original expiration date
of such Option; and (ii) the portion of the Option that was not vested and
exercisable on the date of Retirement shall continue to vest in accordance with
the original vesting schedule and shall remain exercisable for, and shall
otherwise terminate on the original expiration date of such Option;
(d)unless Section 2.3(e) applies, for any reason other than death, Disability,
Retirement or Cause, provided that the Optionee does not engage in Competition
directly or indirectly against the Company, as determined by the Committee or
the President of the Company (i) the portion of the Option that was vested and
exercisable on the date of such cessation shall remain exercisable for, and
shall otherwise terminate (x) 90 days from the date of such cessation of
employment or if earlier, the original expiration date of such Option or (y) if
so determined by the Committee upon the recommendation of the President of the
Company, for a period not to exceed the original expiration date of such Option
and (ii) the portion of the Option that was not vested and exercisable on the
date of such cessation shall immediately terminate, except that such unvested
portion of the Option may continue to vest in accordance with the original
vesting schedule and remain exercisable for, and otherwise terminate on the
original expiration date of such Option, if so determined by the Committee upon
the recommendation of the President of the Company; and
(e)as a result of the Optionee’s termination by the Company or a Subsidiary
without Cause or by the Optionee for Good Reason, in either case within two
years following a Change of Control, the Option shall become fully vested and
exercisable and shall remain exercisable for, and shall otherwise terminate on
the original expiration date of such Option.
provided, however, that under no circumstances may the Option be exercised later
than ten years after the Date of Grant.
2.4    For purposes of this Agreement:
(a)“Cause” shall mean (i) conviction of a felony or any crime or offense lesser
than a felony involving the property of the Company or a Subsidiary; (ii)
conduct that has caused demonstrable and serious injury to the Company or a
Subsidiary, monetary or otherwise; (iii) willful refusal to perform or
substantial disregard of duties properly assigned, as determined by the Board;
or (iv) breach of duty of loyalty to the Company or a Subsidiary or other act of
fraud or dishonesty with respect to the Company or a Subsidiary. The
determination as to whether the Optionee was terminated for Cause shall be made
by the President and/or the Board in its sole discretion.

2

--------------------------------------------------------------------------------






(b)“Competition” is deemed to occur if an Optionee, who ceases to be employed by
the Company or its Subsidiaries or who ceases to provide services to the Company
or its Subsidiaries, obtains a position as a full-time or part-time employee of,
as a member of the board of directors of, or as a consultant or advisor with or
to, or acquires an ownership interest in excess of 5% of, a corporation,
partnership, firm or other entity that engages in any of the businesses of the
Company or any Subsidiary.
(c)“Disability” shall mean a disability that would entitle the Optionee to
payment of disability payments under the Company’s or a Subsidiary’s long-term
disability plan or as otherwise determined by the Committee.
(d)“Good Reason” shall mean either of the following (without Optionee’s express
written consent): (i) a diminution in Optionee’s base salary as of the day
immediately preceding the Change of Control, (ii) a diminution in the Optionee’s
authority, duty or responsibilities as they existed immediately preceding the
Change of Control, or (iii) the Company’s requiring Optionee to be based at any
office or location more than 50 miles from Optionee’s principal office or
location as of the day immediately preceding the Change of Control.
Notwithstanding the foregoing, Optionee shall not have the right to terminate
Optionee’s employment hereunder for Good Reason unless (1) within 30 days of the
initial existence of the condition or conditions giving rise to such right
Optionee provides written notice to the Company of the existence of such
condition or conditions, and (2) the Company fails to remedy such condition or
conditions within 30 days following the receipt of such written notice (the
“Cure Period”). If any such condition is not remedied within the Cure Period,
Optionee must terminate Optionee’s employment with the Company within a
reasonable period of time, not to exceed 30 days, following the end of the Cure
Period.
(e)“Retirement” shall mean termination of the Optionee’s employment if the
Optionee has been employed by the Company or a Subsidiary on a continuous basis
for a period of at least ten years, the Optionee has attained the age of 55
years and if Retirement shall occur within one year of the date of this grant,
the Optionee has provided the Company with a minimum of one year advance written
notice of Optionee’s intention to retire.
(f) “Subsidiary” shall mean any corporation, limited liability company or other
entity of which the Company owns (directly or indirectly) within the meaning of
Section 424(f) of the U.S. Internal Revenue Code of 1986, as amended, and the
rules and regulations thereunder, as now in force or as hereafter amended (the
“Code”) 50% or more of the combined voting power of all classes of stock,
membership interests or other equity interests issued thereby.

3

--------------------------------------------------------------------------------






2.5    The Option shall expire and may not be exercised later than ten years
following the Date of Grant.
III
Method of Exercise of Option
3.1    (a)    The Optionee may exercise all or a portion of the Option by
delivering to the Company a signed written notice of his or her intention to
exercise the Option, specifying therein the number of shares to be purchased.
Upon receiving such notice, and after the Company has received full payment of
the Exercise Price, the appropriate officer of the Company shall cause the
transfer of title of the shares of Common Stock purchased to the Optionee on the
Company's stock records and cause to be issued to the Optionee a stock
certificate for the number of shares being acquired. The Optionee shall not have
any rights as a shareholder until the stock certificate is issued to him or her.
(b)    The Optionee acknowledges and understands that the Company prohibits the
exercise of any options on or within five (5) business days of any record date
set by the Company and the Optionee agrees that it will not exercise all or a
portion of the Option on or within five (5) business days of any record date set
by the Company. If the Option shall expire within such period, the Optionee
further understands and agrees that the Option must be exercised prior to such
period.
3.2    The Option may be exercised, as provided in the Plan, by the payment of
the Exercise Price in cash. The Optionee may also pay the Exercise Price by
delivering a properly executed exercise notice together with irrevocable
instructions to a broker approved by the Company (with a copy to the Company) to
promptly deliver to the Company the amount of sale or loan proceeds to pay the
Exercise Price or by any other method authorized by the Committee.
IV
No Contract of Employment Intended
Nothing in this Agreement shall confer upon the Optionee any right to continue
in the employment of the Company or a Subsidiary, or to interfere in any way
with the right of the Company or a Subsidiary to terminate the Optionee's
employment relationship with the Company or a Subsidiary at any time.
V
Binding Effect
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators and successors.
VI
Non-Transferability
The Option granted hereby may not be transferred, assigned, pledged or
hypothecated in any manner, by operation of law or otherwise, other than by
will, by the laws of descent and distribution or pursuant to a domestic
relations order, as defined in the U.S. Internal Revenue Code, if permissible
under local law, or (i) to Family Members, (ii) to a partnership in which the
participant and/or Family Members, or entities in which the participant and/or
Family Members are the sole owners, members or beneficiaries, as appropriate,
are the sole partners, (iii) to a limited liability company in which the
participant and/or Family Members, or entities in which the participant and/or
Family Members are the sole owners, members or beneficiaries, as appropriate,
are the sole members, (iv) to a trust for the sole benefit of the participant
and/or Family Members

4

--------------------------------------------------------------------------------




or (v) to a charitable organization. Any attempted assignment, transfer, pledge,
hypothecation or other disposition of Incentives (as defined in the Plan), or
levy of attachment or similar process upon Incentives not specifically permitted
herein, shall be null and void and without effect.
VII
Electronic Delivery and Signatures
Optionee hereby consents and agrees to electronic delivery of any Plan
documents, proxy materials, annual reports and other related documents. If the
Company establishes procedures for an electronic signatures system for delivery
and acceptance of Plan documents (including documents relating to any programs
adopted under the plan), Optionee hereby consents to such procedures and agrees
that his or her electronic signatures is the same as, and shall have the same
force and effect as, his or her manual signature. Optionee consents and agrees
that any such procedures and delivery may be effected by a third party engaged
by the Company to provide administrative services related to the Plan, including
any program adopted under the Plan.
VIII
Inconsistent Provisions
The Option granted hereby is subject to the provisions of the Plan as in effect
on the date hereof and as it may be amended. In the event any provision of this
Agreement conflicts with such a provision of the Plan, the Plan provision shall
control.
IX
Responsibility for Taxes
9.1    Regardless of any action the Company or the Optionee’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items relating to the
Optionee’s participation in the Plan and legally applicable to the Options
(“Tax-Related Items”), the Optionee acknowledges that the ultimate liability for
all Tax-Related Items is and remains his or her responsibility and that the
Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option, including the grant, vesting or exercise of the Option, the
subsequent sale of shares acquired pursuant to such exercise and the receipt of
any dividends; and (ii) do not commit to and are under no obligation to
structure the terms of the grant or any aspect of the Option to reduce or
eliminate the Optionee’s liability for Tax-Related Items or achieve any
particular tax result. Furthermore, if the Optionee has become subject to tax in
more than one jurisdiction between the Date of Grant and the date of any
relevant taxable event, the Optionee acknowledges that the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

5

--------------------------------------------------------------------------------




9.2    Prior to any relevant taxable or tax withholding event, as applicable,
the Optionee shall pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all withholding and payment on account
obligations of the Company and/or the Employer, or their respective agents. In
this regard, the Optionee authorizes the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all applicable Tax-Related Items by one or a combination of the following:
(a)withholding from the Optionee’s wages or other cash compensation paid to the
Optionee by the Company and/or the Employer; or
(b)withholding from the proceeds of the sale of shares of Common Stock acquired
upon exercise of the Option either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Optionee’s behalf pursuant to
this authorization); or
(c)withholding in shares of Common Stock to be acquired upon exercise of the
Option.
9.3    To avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in shares of Common Stock, for tax
purposes, the Optionee is deemed to have been issued the full number of shares
of Common Stock acquired upon exercise of the Option, notwithstanding that a
number of shares of Common Stock is held back solely for the purpose of paying
the Tax-Related Items due as a result of any aspect of the Optionee’s
participation in the Plan.
9.4    The Optionee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Optionee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the shares or the proceeds of the sale of shares of Common
Stock if the Optionee fails to comply with his or her obligations in connection
with the Tax-Related Items.
X
Nature of Grant
10.1    In accepting the grant, the Optionee acknowledges that:
(a)the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time;
(b)the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;

6

--------------------------------------------------------------------------------






(c)all decisions with respect to future option grants, if any, will be at the
sold discretion of the Company;
(d)the Optionee is voluntarily participating in the Plan;
(e)the Option and the shares of Common Stock subject to the Option are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer, and which is
outside the scope of the Optionee’s employment contract, if any;
(f)the Option and the shares of Common Stock subject to the Option are not
intended to replace any pension rights or compensation;
(g)the Option and the shares of Common Stock subject to the Option are not part
of normal or expected compensation or salary for any purposes including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards pension or
retirement benefits or similar payments;
(h)in the event that the Optionee is not an employee of the Company the Option
grant will not be interpreted to form an employment contract or relationship
with the Company; and furthermore, the Option grant will not be interpreted to
form an employment contract with the Employer or any Subsidiary.
(i)the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;
(j)if the underlying shares of Common Stock do not increase in value, the Option
will have no value;
(k)if the Optionee exercises his or her Option and obtains shares, the value of
those shares acquired upon exercise may increase or decrease in value, even
below the Exercise Price;
(l)in consideration of the Option grant, no claim or entitlement to compensation
or damages shall arise from forfeiture of the Option resulting from termination
of the Optionee’s employment by the Company or the Employer (for any reason
whatsoever and the Optionee irrevocably releases the Company and the Employer
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, the Optionee
shall be deemed irrevocably to have waived his or her entitlement to pursue such
claim.;
(m)in the event of termination of the Optionee’s employment (whether or not in
breach of local labor laws), the Optionee’s right to receive options and vest in
options under the Plan, if any, will terminate effective as of the date that the
Optionee is no longer actively employed (except as provided in Section 2.3(d)
and will not be extended by any notice period mandated under local law (e.g.,
active employment shall not include a period of “garden leave” or similar period
pursuant to local law); furthermore, in the event of involuntary termination of
employment, the Optionee’s right to exercise the options after termination of
employment, if any, will be measured by the date of termination of the
Optionee’s active employment; the Company shall have the exclusive discretion to
determine when the Optionee is no longer actively employed for purposes of the
Optionee’s Option grant; and

7

--------------------------------------------------------------------------------






(n)the Option and benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, takeover or transfer of
liability.
10.2    No Advice Regarding Grant. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding the
Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of
the underlying shares of Common Stock. The Optionee is hereby advised to consult
his or her own personal tax, legal and financial advisors regarding the
Optionee’s participation in the Plan before taking any action related to the
Plan.
XI
Data Privacy
11.1    The Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this document by and among, as applicable, the
employer, and the Company and its subsidiaries and affiliates for the exclusive
purpose of implementing, administering and managing the Optionee’s participation
in the Plan.
11.2    The Optionee understands that the Company and the employer hold certain
personal information about him or her, including, but not limited to, the
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Optionee’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”). The Optionee
understand that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Optionee’s country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than the Optionee’s
country. The Optionee understands that he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting his or
her local human resources representative. The Optionee authorizes the recipients
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Optionee’s participation in the Plan, including any requisite transfer of such
Data as may be required to a broker or other third party with whom the Optionee
may elect to deposit any shares of Common Stock acquired upon exercise of the
Option. The Optionee understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan. The Optionee understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Optionee’s local human
resources representative. The Optionee understands, however, that refusing or
withdrawing his or her consent may affect his or her ability to participate in
the Plan. For more information on the consequences of the Optionee’s refusal to
consent or withdrawal of consent, the Optionee understands that he or she may
contact his or her local human resources representative.

8

--------------------------------------------------------------------------------






XII
Governing Law
This option grant is governed by, and subject to, the laws of the United States
and the State of Delaware. For purposes of litigating any dispute that arises
under the Option grant or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of Louisiana, agree that such
litigation shall be conducted in accordance with the court of St. Tammany
Parish, Louisiana or the federal courts for the Eastern District of Louisiana,
United States, where this grant is made and/or to be performed.
XIII
Language
If the Optionee has received this or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version differs from the English version, the English version will
control.

9

--------------------------------------------------------------------------------




XIV
Severability
The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.
XV
Appendix
Notwithstanding any provisions in this Agreement, the Option grant shall be
subject to any special terms and conditions set forth in Appendix A to this
Agreement for the Optionee’s country. Moreover, if the Optionee relocates to one
of countries included in Appendix A, the special terms and conditions for such
country shall apply to the Optionee, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable in order
to comply with local federal law or facilitate the administration of the Plan.
Appendix A constitutes a part of this Agreement.
XVI
Imposition of Other Requirements
The Company reserves the right to impose other requirements on the Optionee’s
participation in the Plan, on the Option and on any shares of Common Stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with law, does not supersede and preempt Delaware
law or facilitate the administration of the Plan, and to require Optionee to
sign any additional agreement to undertakings that may be necessary to
accomplish the foregoing.


Optionee acknowledges and agrees that by clicking the "ACCEPT" button on the
E*TRADE on-line Grant Acceptance page, it will act as Optionee's electronic
signature to this Agreement and will constitute Optionee's acknowledgement and
agreement that the Optionee has read the Stock Option Agreement and the Plan
Documents and agrees to their terms and conditions. 


POOL CORPORATION


    

10

--------------------------------------------------------------------------------




APPENDIX A


ADDITIONAL TERMS AND CONDITIONS OF THE
STOCK OPTION AGREEMENT
FOR THE GRANT OF
NON-QUALIFIED STOCK OPTIONS UNDER THE
POOL CORPORATION
AMENDED AND RESTATED 2007 LONG-TERM INCENTIVE PLAN
(For Participants Outside the United States)


TERMS AND CONDITIONS


This Appendix includes additional terms and conditions that govern the Option if
the Optionee is working in or transfers into one of the countries identified
below. Any capitalized term used herein, but not defined herein, shall have the
meaning provided in the Plan and/or the Agreement to which this Appendix A is
attached.


NOTIFICATIONS


This Appendix A also includes notifications relating to exchange control and
other issues of which the Optionee should be aware with respect to his or her
participation in the Plan. The information is based on the exchange control,
securities and other laws in effect in the countries to which this Appendix A
refers as of September 2008. Such laws are often complex and change frequently.
The Company strongly recommends that the Optionee not rely on the notifications
herein as the only source of information relating to the consequences of the
Optionee’s participation in the Plan because the information may be outdated
when the Optionee acquires shares of Common Stock under the Plan, or when he or
she subsequently sells the shares.


In addition, the notifications herein are general in nature and may not apply to
the Optionee’s particular situation. Furthermore, the Company is not in a
position to assure the Optionee of any particular result. Accordingly, the
Optionee is advised to seek appropriate professional advice as to how the
relevant laws in the Optionee’s country may apply to the Optionee’s situation.
Finally, if the Optionee is a citizen or resident of a country other than the
one in which he or she is currently, the information contained herein may not be
applicable.


CANADA


TERMS AND CONDITIONS


Method of Exercise of the Option. The following provision supplements Section
III of the Agreement:


Due to legal restrictions in Canada, the Optionee is prohibited from
surrendering shares of Common Stock that the Optionee already owns or attesting
to the ownership of shares of Common Stock to pay the Exercise Price or satisfy
any obligations relating to Tax-Related Items.



11

--------------------------------------------------------------------------------




Nature of Grant. The following provision replaces paragraph 10.1(m) of the
Agreement:


In the event of termination of the Optionee’s employment (whether or not in
breach of local labor laws), the Optionee’s right to receive options and vest in
Options under the Plan, if any, will terminate effective as of the date that is
earlier of (1) the date the Optionee receives notice of termination of
employment from the Company or the employer, or (2) the date the Optionee is no
longer actively employed by the Company or the employer regardless of any notice
period or period of pay in lieu of such notice required under local law
(including, without limitation, statutory law, regulatory law and/or common
law). The Optionee’s right, if any, to acquire shares of Common Stock pursuant
to an option after termination of employment will be measured by the date of
termination of the Optionee’s active employment and will not be extended by any
notice period mandated under local law; the Committee shall have the exclusive
discretion to determine when the Optionee is no longer employed for purposes of
any option grants.


The following provisions will apply if the Optionee resides in Quebec:


Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procédures judiciaries intentées, directement ou indirectement, relativement à
ou suite à la présente convention.


Data Privacy Notice and Consent. The following provision supplements Section XI
of the Agreement:


The Optionee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel
(professional or not) involved in the administration and operation of the Plan.
The Optionee further authorizes the Company and the employer to disclose and
discuss the Optionee’s participation in the Plan with their advisors. The
Optionee also authorizes the Company and the employer to record such information
and keep it in the Optionee’s employee file.


ITALY


TERMS AND CONDITIONS


Cashless Exercise Restriction. Due to legal restrictions in Italy, the Optionee
will be required to exercise the Option by delivering a properly executed
exercise notice together with irrevocable instructions to a broker approved by
the Company (with a copy to the Company) to sell all shares exercised under the
Option and promptly deliver to the Company the amount of sale or loan proceeds
to pay the Exercise Price and any income tax and social insurance contributions
required to be withheld. The net proceeds from exercise will promptly be paid to
the Optionee.



12

--------------------------------------------------------------------------------




Data Privacy Consent. The following provision replaces Section XI of the
Agreement:


The Optionee hereby explicitly and unambiguously consents to the collection,
use, processing and transfer, in electronic or other form, of the Optionee’s
personal data as described herein by and among, as applicable, the employer, the
Company and any Subsidiary for the exclusive purpose of implementing,
administering, and managing the Optionee’s participation in the Plan.


The Optionee understands that the Optionee’s employer, the Company and any
Subsidiary may hold certain personal information about the Optionee, including,
without limitation, the Optionee’s name, home address and telephone number, date
of birth, social insurance (to the extent permitted under Italian law) or other
identification number, salary, nationality, job title, any shares or
directorships held in the Company or a Subsidiary, details of all options
granted, or any other entitlement to shares of Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Optionee’s favor, for the
exclusive purpose of implementing, managing and administering the Plan (“Data”).


The Optionee also understands that providing the Company with Data is necessary
for the performance of the Plan and that the Optionee’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect the Optionee’s ability to participate in the Plan.
The Controller of personal data processing is Pool Corporation, with registered
offices at 109 Northpark Boulevard, Covington, LA 70433-5521, U.S.A., and,
pursuant to Legislative Decree no. 196/2003, its Representative in Italy for
privacy purposes is SCP Italy, S.r.l.


The Optionee understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions, or brokers involved in the
management and administration of the Plan. The Optionee understands that Data
may also be transferred to the independent registered public accounting firm
engaged by the Company. The Optionee further understands that the Company and/or
any Subsidiary will transfer Data among themselves as necessary for the purpose
of implementing, administering and managing the Optionee’s participation in the
Plan, and that the Company and/or any Subsidiary may each further transfer Data
to third parties assisting the Company in the implementation, administration,
and management of the Plan, including any requisite transfer of Data to a broker
or other third party with whom the Optionee may elect to deposit any shares of
Common Stock acquired at vesting of the Option. Such recipients may receive,
possess, use, retain, and transfer Data in electronic or other form, for the
purposes of implementing, administering, and managing the Optionee’s
participation in the Plan. The Optionee understands that these recipients may be
located in or outside the European Economic Area, such as in the United States
or elsewhere. Should the Company exercise its discretion in suspending all
necessary legal obligations connected with the management and administration of
the Plan, it will delete Data as soon as it has completed all the necessary
legal obligations connected with the management and administration of the Plan.



13

--------------------------------------------------------------------------------




The Optionee understands that Data-processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions, as set forth by applicable laws
and regulations, with specific reference to Legislative Decree no. 196/2003.


The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Optionee’s
consent thereto, as the processing is necessary to performance of contractual
obligations related to implementation, administration, and management of the
Plan. The Optionee understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, the Optionee has the right, without limitation, to access,
delete, update, correct, or terminate, for legitimate reason, the Data
processing.


Furthermore, the Optionee is aware that Data will not be used for
direct-marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Optionee’s local
human resources representative.


Acknowledgment of Nature of Grant. By accepting the Option, the Optionee
acknowledges that (1) he or she has received a copy of the Plan, the Agreement
and this Appendix A; (2) he or she has reviewed the applicable documents in
their entirety and fully understands the contents thereof; and (3) he or she
accepts all provisions of the Plan, the Agreement and this Appendix.


The Optionee further acknowledges that he or she has read and specifically and
explicitly approves, without limitation, the following provisions of the
Agreement: paragraph 2.3, Section IX, Section X, Section XI (as replaced by the
above consent), Section XII, and Section XIV.


PORTUGAL


NOTIFICATIONS


Exchange Control Notification. If the Optionee does not hold the shares of
Common Stock acquired under the Plan with a Portuguese financial intermediary,
the Optionee may need to file a report with the Portuguese Central Bank. If the
shares are held by a Portuguese financial intermediary, it will file the report
for the Optionee.


SPAIN


TERMS AND CONDITIONS


Nature of Grant. The following provision supplements Section X of the Agreement:


By accepting the Option, the Optionee consents to participation in the Plan and
acknowledges that he or she has received a copy of the Plan.



14

--------------------------------------------------------------------------------




The Optionee understands that the Company has unilaterally, gratuitously and in
its sole discretion decided to grant Options to individuals who may be employees
of the Company or its Subsidiaries. The decision is a limited decision that is
entered into upon the express assumption and condition that any options granted
will not economically or otherwise bind the Company or any of its Subsidiaries
on an ongoing basis other than as expressly set forth in the applicable
Agreement, including any appendix thereto. Consequently, the Optionee
understands that the Option is granted on the assumption and condition that it
shall not become a part of any employment contract (either with the Company or
any of its Subsidiaries) and shall not be considered a mandatory benefit, salary
for any purposes (including severance compensation) or any other right
whatsoever. Furthermore, the Optionee understands and freely accepts that there
is no guarantee that any benefit whatsoever shall arise from the gratuitous and
discretionary grant of the Option since the future value of the Option and the
underlying shares of Common Stock is unknown and unpredictable. In addition, the
Optionee understands that the Option would not be granted but for the
assumptions and conditions referred to above; thus, the Optionee understands,
acknowledges and freely accepts that, should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
grant of an Option or right to an Option shall be null and void.


NOTIFICATIONS


Exchange Control Notification. When receiving foreign currency payments derived
from the ownership of shares (i.e., dividends or sale proceeds), the Optionee
must inform the financial institution receiving the payment of the basis upon
which such payment is made. The Optionee will need to provide the institution
with the following information: (i) the Optionee’s name, address, and fiscal
identification number; (ii) the name and corporate domicile of the Company;
(iii) the amount of the payment and the currency used; (iv) the country of
origin; (v) the reasons for the payment; and (vi) further information that may
be required.


If the Optionee acquires shares of Common Stock under the Plan and wishes to
import the ownership title of such shares (i.e., share certificates) into Spain,
the Optionee must declare the importation of such securities to the Dirección
General de Política Comercial e Inversiones Exteriores (“DGPCIE”).


UNITED KINGDOM


Responsibility for Taxes. The following provisions supplement Section IX of the
Agreement:


The Optionee agrees that, if the Optionee does not pay or the employer or the
Company does not withhold from the Optionee the full amount of Tax-Related Items
that the Optionee owes at exercise of the Option, or the release or assignment
of the Option for consideration, or the receipt of any other benefit in
connection with the Option (the “Taxable Event”) within 90 days after the
Taxable Event, or such other period specified in Section 222(1)(c) of the U.K.
Income Tax (Earnings and Pensions) Act 2003, then the amount that should have
been withheld shall constitute a loan owed by the Optionee to the employer,
effective 90 day after the Taxable Event. Optionee agrees that the loan will
bear interest at Her Majesty’s Revenue and Customs’ official rate and will be
immediately due and repayable by the Optionee, and the Company and/or the
employer may recover it at any time thereafter by withholding the funds from
salary, bonus or any other funds due to the Optionee by the employer, by
withholding in shares of Common Stock issued upon exercise of the Option or from
the cash proceeds from the sale of shares of Common Stock or by demanding cash
or a check from the Optionee.



15

--------------------------------------------------------------------------------




Notwithstanding the foregoing, if the Optionee is an officer or executive
director (as within the meaning of Section 13(k) of the U.S. Securities and
Exchange Act of 1934, as amended), the terms of the immediately foregoing
provision shall not apply. In the event that the Optionee is an officer or
executive director and Tax-Related Items are not collected from or paid by
Optionee within 90 days of the Taxable Event, the amount of any uncollected
Tax-Related Items may constitute a benefit to the Optionee on which additional
income tax and national insurance contributions may be payable. The Optionee
acknowledges that the Company or the employer may recover any such additional
income tax and national insurance contributions at any time thereafter by any of
the means referred to in Section IX of the Agreement. The Optionee also
authorizes the Company to withhold the transfer of any shares of Common Stock
unless and until the loan is repaid in full.





16